Citation Nr: 0022179	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-12 054A	)	DATE
	)
	)


THE ISSUE

Whether a July 1998 decision of the Board of Veterans' 
Appeals denying an increased (compensable) evaluation for 
hypertropia of the right eye should be revised or reversed on 
the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1974 to March 1976.

2.  The date of the Board decision was not stated in the 
motion for revision of a decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates 
(emphasis added).  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a) (1999).

In the present case the date of the Board of Veterans' 
Appeals decision to which the motion relates was not 
provided.  Because the moving party's motion fails to comply 
with the requirements set forth in 38 C.F.R. § 20.1404(a) 
(1999), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



